Citation Nr: 1724393	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left shoulder impingement syndrome.

2. Entitlement to service connection for left carpal tunnel syndrome, claimed as residuals of a laceration to the left hand with nerve damage.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for residuals of internal derangement of the left knee, claimed as a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In an august 2014 correspondence, the Veteran withdrew that hearing request, and he has not reinstated that request since that time.  As such, the matter is presently ripe for review by the Board.  


FINDINGS OF FACT

1. The Veteran's carpal left carpal tunnel syndrome is less likely than not related to his in-service hand laceration.

2. The Veteran's right shoulder impingement syndrome is less likely than not related to his in-service shoulder pain/bursitis.

3. The Veteran does not have a presently diagnosed right knee disability.

4. Competent and probative evidence does not show that the Veteran's residuals of a preexisting internal derangement of the left knee underwent a permanent worsening beyond normal progression during the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection of left carpal tunnel have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2. The criteria for service connection of left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for service connection of a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4. The criteria for service connection of residuals of a left knee derangement have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in January 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for left shoulder impingement syndrome, left carpal tunnel syndrome, residuals of a left knee derangement, and a right knee disability.  He contends all are the result of active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability preexisted prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where the competent and probative evidence of record shows that the preexisting disability underwent a permanent worsening beyond normal progression during the Veteran's active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

After carefully reviewing the evidence of record, the Board finds service connection should be denied for all four issues.

At the outset, the Board observes that the Veteran does not have a presently diagnosed right knee disability.  Specifically, during a VA examination in March 2010, he reported to the examiner that he developed pain and swelling in both knees during active service.  However, the Board observes that the Veteran's service treatment records do not document any complaints of right knee pain during active service, although his right knee was inspected in conjunction with a left knee check-up in April 1981.  Moreover, the Veteran did not report any right knee issues upon separation.  

He also reported having fluid drained from both knees for swelling since service, the most recent occurrence being in 2003, and currently used ice packs and treating pain with over the counter medications.  However, on physical examination, the examiner noted active range of motion in the right knee from 0-140 degrees with no evidence of pain on motion.  No additional limitation following repetition was noted.  The knee was stable to varus and valgus stress and he had a negative Lachman's and McMurray's test.  No warmth or effusion was found.  No significant crepitus or pain with patellar compression was noted.  Plain films of the knee were unremarkable with no evidence of degenerative changes.  As a result, the examiner stated that the Veteran had a normal right knee with no associated diagnosis.  

As discussed above, the first criteria for service connection of a disability is an actual present diagnosis of a disability.  In this case, the Veteran was afforded an examination, to include physical inspection and x-ray imaging of the right knee by a physician; no diagnosable condition could be found.  The Board does acknowledge the Veteran's complaints of pain in the right knee, but pain alone is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet . app. 282, 285 (1999).  Further, while lay evidence, such as complaints of pain, may be competent on a variety of matters concerning the nature and cause of a disability, in the present case, the Veteran is a lay person and not competent to provide a diagnostic conclusion associated with his reported knee pain, particularly in light of the VA examiner's non-diagnosis which was made in contemplation of his historical complaints of pain.  As such, absent a presently diagnosed disability of the right knee, the Veteran's claim must be denied.

The Board observes that the Veteran does, in fact, have a present diagnosis of left carpal tunnel syndrome, and left shoulder impingement.  A review of his service treatment records indicates that in October 1981, the Veteran sustained a laceration to his left hand while working on a Jeep engine.  In April of 1981, he reported left shoulder pain, lasting approximately two weeks.  X-rays were negative for any injury to the shoulder at the time, and a diagnosis of bursitis of the shoulder was given.  Neither complaint or injury was noted on his separation examination as ongoing.  In light of the above, the Board must then consider the third criteria of service connection, namely, a medical nexus between the present disability and the in-service incident.  

The Veteran was afforded a VA examination in March 2010 which confirmed the diagnosis of left carpal tunnel syndrome and left shoulder impingement.  Medical opinions concerning those disabilities were rendered in July of that year.  Regarding the Veteran's carpal tunnel syndrome, the examiner stated that the Veteran sustained a laceration to the left hand in service, specifically a laceration of the palmar aspect of the fourth digit.  There was no obvious tendon or nerve damage.  The Veteran has subsequently developed carpal tunnel syndrome.  Carpal tunnel syndrome is located in the wrist region of the upper extremities.  There is no causal relationship between the injury in service and the carpal tunnel, therefore, the carpal tunnel was not caused by the in-service injury.

Concerning the left shoulder, the examiner stated that the Veteran has a confirmed impingement syndrome of the left shoulder.  The examiner noted the Veteran's complaints of shoulder pain in service, although the Veteran denied injury or trauma at the time, with normal radiographs and subsequent treatment for bursitis.  The examiner stated that bursitis is typically a self-limited condition.  There was no subsequent evidence of periodic treatment for the claimed disability following separation from service, and there seems to be no nexus between the pain in service and the current condition.  Therefore, the impingement syndrome is not caused by or the result of active service, to include the in-service complaints of pain.  

The Board has reviewed the Veteran's private and VA treatment records.  While those records confirm treatment for the above conditions, they do not provide any evidence of a causal nexus to active service.

The Board does acknowledge the Veteran's contentions that his disabilities started in service or are otherwise caused by the incidents noted in his service treatment records.  Here, the Board observes that the Veteran is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, while such lay evidence of symptoms may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his carpal tunnel syndrome and left shoulder impingement syndrome, especially in light of the VA examiners' conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of either disability in service.  See id.  

Further, to the extent that the Board may infer that the Veteran has indicated symptoms of pain in his left hand and left shoulder since service, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, it is noted that many years passed between his active duty service and the first time his disorders were clinically observed.  The Veteran denied that the now claimed disabilities existed upon separation from active service and there is no evidence of continued care between his separation and claim of service connection filed over 20 years later.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (listing factors to consider in assessing the credibility of lay evidence).

In light of the above, the Board finds the August 2010 VA examiner's opinions to be persuasive.  They were made by a medical professional, following physical evaluation, and in contemplation of the Veteran's documented medical history, as well as his reported history of symptomatology.  As such, the Board finds that service connection for left shoulder impingement and left carpal tunnel syndrome must be denied.

As for the Veteran's left knee disorder, the service treatment records do indicate that he underwent surgery to repair a torn anterior cruciate ligament in December 1975 and prior to his service.  However, while this history was observed at his pre-entrance physical examination in November 1977, the examiner determined that his prior left knee injury and surgery caused no limitations, and the Veteran was cleared for active duty.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Here, although there was a left knee injury prior to service, he was specifically observed to have no residuals by the time he entered active duty.  

However, the service treatment records do not reflect that he experienced any further left knee symptoms.  Specifically, in April 1981, in conjunction with his complaints of shoulder pain, the Veteran also requested a knee check-up where although he did not indicate any associated symptoms.  The examiner recorded +3 laxity in the left knee ligaments and a running program was recommended.  No further notations regarding the left knee are noted in the service treatment records during active service.  Upon separation, the Veteran stated that he had previously undergone a left knee surgery and stated that the left knee was "ok now."

The Veteran's March 2010 VA examination found no warmth or effusion, negative Lachman's and McMurray's tests, and stability to varus and valgus stress.  No significant crepitus was noted, although pain and tenderness along the medial lateral joint line to palpation was recorded.  X-rays showed evidence of the prior knee surgery, but exhibited otherwise normal findings.  The examiner stated that the Veteran had normal residuals of an internal derangement of the left knee.

In light of the evidence available, the Board finds that the Veteran's left knee residuals did not undergo any permanent worsening beyond normal progression during active service.  The Veteran's service treatment records only show one "check-up" for his knees, with no recorded evidence of pain or other symptoms.  At that time, the military clinician suggested the Veteran continue to run and did not place any restrictions on him.  At the time of his separation, the Veteran himself stated that his left knee was "ok."  Further, the VA examiner in March 2010 found no worsening beyond what would be expected 35 years after such a surgery, namely, evidence of the surgery itself, but otherwise normal findings in the left knee.  

The Board notes that the Veteran is competent to testify as to chronic knee symptoms in service and continuity of symptoms thereafter.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  However, the Board again finds this evidence to be not credible.  Here, the Board notes that, while the Veteran has stated that his knee underwent worsening in service, such a statement is inconsistent with his in-service medical record, particularly his own assertion upon separation that his knee was "ok now."  Further, that statement is also inconsistent with the March 2010 VA examiner's findings of an otherwise generally normal knee.  See Caluza, 7 Vet. App. 498.  

Further, the Board observes that in order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Therefore, even presuming that the Veteran's testimony is credible, which the Board finds it is not, the mere presence of symptoms, which the Veteran has not elaborated on, does not constitute aggravation.  There is simply no medical evidence in the record that the Veteran's left knee underwent any permanent worsening during active service.  As such the Board must deny the claim.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a present right knee disability, a nexus between the Veteran's in-service incidents and the currently claimed left carpal tunnel and left shoulder impingement, and any evidence of permanent worsening of the preexisting left knee surgery during active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection of all four claimed disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for left shoulder impingement syndrome is denied.

Service connection for left carpal tunnel syndrome, claimed as residuals of a laceration to the left hand with nerve damage, is denied.

Service connection for a right knee disability is denied.

Service connection for residuals of internal derangement of the left knee, claimed as a left knee disability, is denied.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


